828 F.2d 9
The ATCHISON, TOPEKA AND SANTA FE RAILWAY COMPANY, et al.,Plaintiffs-Appellants,v.BOARD OF EQUALIZATION OF the STATE OF CALIFORNIA, et al.,Defendants-Appellees.SOUTHERN PACIFIC TRANSPORTATION COMPANY, et al., Plaintiffs-Appellants,v.BOARD OF EQUALIZATION OF the STATE OF CALIFORNIA, et al.,Defendants-Appellees.TRAILER TRAIN COMPANY, et al., Defendants-Appellees.v.BOARD OF EQUALIZATION OF the STATE OF CALIFORNIA, et al.,Defendants-Appellees.
Nos. 85-1554--85-1556.
United States Court of Appeals, Ninth Circuit.
Argued July 8, 1985.Submitted Aug. 28, 1985.Decided Sept. 21, 1987.

Crosby, Heafey, Roach & May, Peter W. Davis, Oakland, Cal., Arnold I. Weber, William E. Saul, and Claude E. Kolm, and Heller, Ehrman, White & McAuliffe, Weyman I. Lundquist, San Francisco, Cal., for plaintiffs-appellants.
Howard, Rice, Nemerovski, Canady, Robertson & Falk, Dirk M. Schenkkan, and Julian O. Standen, Deputy Atty. Gen., San Francisco, Cal., for defendants-appellees.
Appeal from the United States District Court for the Northern District of California; Spencer M. Williams, District Judge, Presiding.
Before FERGUSON, NORRIS and WIGGINS, Circuit Judges.
PER CURIAM:


1
We deferred submission of the petitions for rehearing in this case pending the Supreme Court's decision in Burlington N.R.R. v. Oklahoma Tax Comm'n, ___ U.S. ____, 107 S. Ct. 1855, 95 L. Ed. 2d 404 (1987).  The petitions for rehearing are now granted, and we vacate our disposition, published at 795 F.2d 1442.  We reverse and remand to the district court for proceedings consistent with Burlington Northern.


2
REVERSED and REMANDED.